DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gramann et al. (US 2015/0250572).
Gramann shows a dental light polymerization device comprising an intra-oral tip portion and a handle portion (Fig. 3, 10), a polymerization light source and a camera (501, 502 and square portion in top Fig. 10 between the light sources), wherein the camera has an image input arranged within the tip portion (Fig. 10) and the polymerization light source comprises a plurality of polymerization light outputs arranged around the image input (left and right side thereof in Fig. 10); and a light refraction panel in which a plurality of lenses are interspersed (501a and surrounding panel), wherein the light refraction panel is arranged with the lenses being each positioned in front of a corresponding polymerization light output of the plurality of polymerization light outputs (Fig. 10).  With respect to claim 2, wherein the polymerization light outputs are arranged within the tip portion (Fig. 10).  With respect to claim 3, wherein the lenses are freeform lenses ([0086] discusses the lenses and Fig. 10 shows their freeform shape).  With respect to claim 4, wherein each lens is based on the same freeform (same shape mirrored).  With respect to claim 5, wherein the lenses have a first optical characteristic ([0086] .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gramann.
Gramann discloses the device as previously described above, but fails to show with respect to claim 12, wherein the second optical characteristic comprises a light dispersion characteristic; and with respect to claim 15, wherein the light refraction panel has an opening in front of the image input.
The Office takes official notice that dispersion of illumination light in the oral cavity is well known for providing even lighting and providing an opening in the lighting panel portion for providing the camera with minimal interference are well known in the dental art and would have been obvious to one of ordinary skill in the art to substitute.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772